DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 1, 9, and 17, lines 3-4 of each claim recite that the first split beam is directed “towards a deflector”.  Line 8 of each claim then also recites “a deflector”.  This makes each 
Claims 2-8, 10-16, and 18-25 are rejected by virtue of their dependence on at least claim 1 (claims 2-8), 9 (claims 10-16), or 17 (claims 18-25), respectively, thereby containing all the limitations of the claims on which they depend.
The examiner notes that, because Figure 3 of the instant application shows only a single deflector (element 316), the examiner will interpret the claims as only requiring a single deflector in the rejection to follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (4,537,503).
	Regarding claim 1, Liu (Fig. 6) discloses a laser interferometry system comprising a laser emitter 60 configured to emit a laser beam 60a; a beam splitter 65 configured to split the emitted laser beam into a first split beam 60d directed towards a deflector 68 and a second split beam 
	As for claim 2, as beam 60b is elliptical before it is split by beam splitter 65, it follows that the first and third beam diameters are equal, and the second and fourth beam diameters are equal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-8, 17-20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (4,537,503).
	As for claim 3, Liu discloses the claimed invention as set forth above regarding claim 1, but Liu fails to disclose that this angle is less than 60 degrees.
	Liu does disclose, however, that the first and second spit beams intersect at an angle φ (see Fig. 6 and the Liu abstract).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the intersection angle of Liu to be less than 60 degrees, the motivation being that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Setting the angle at less than 60 degrees will still allow for creation of the measurement volume needed for detection of the Doppler frequency induced by motion of the object (see Col. 4, lines 25-36) being measured so that the velocity can be calculated by the equation at the top of Column 3, this equation being dependent on the intersection angle.
As for claim 6, Liu discloses a processor, a memory, and instructions stored on the memory configured to cause the system to calculate a velocity of an object moving through the intersecting area (see Col. R, lines 25-32, which states, “The electrical signal is fed to a processing circuit 76 which includes a frequency discriminator such as a spectrum analyser, a frequency counter or a frequency tracker for analysing the electrical signal in order to obtain FD for each measuring control volume. The processing circuit 76 will also include a readout device such as a scope, a digital voltage meter, or the like for providing a velocity readout in each control volume.”  This velocity is determined using the equation found at the top of Column 3.).

	As for claim 8, Liu discloses the claimed invention as set forth above regarding claim 6, but fails to disclose that the object comprises a cord, wire, rod, or a flat sheet of paper or plastic.  However, the examiner notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ F.2d 1647 (1987).  Therefore, as Liu discloses the device for measuring the velocity of an object, Liu’s device is capable of measuring the velocity of the objects set forth by the instant claim.
	Regarding claim 17, Liu (Fig. 6) discloses a laser interferometry system comprising a laser emitter 60 configured to emit a laser beam 60a; a beam splitter 65 configured to split the emitted laser beam into a first split beam 60d directed towards a deflector 68 and a second split beam 60c, wherein the first split beam comprises a first beam diameter and a second beam diameter, the first beam diameter being greater than the second beam diameter (light 60a passes through cylindrical lenses 63, 64 prior to being split at beam splitter 65; this will cause the first split beam to have a first beam diameter and a second beam diameter, the first beam diameter being greater than the second beam diameter due to the elliptical profile of the beam as per Col. 3, lines 63-67), and the second split beam comprises a third beam diameter and a fourth beam diameter, the third split beam diameter being greater than the fourth beam diameter (similarly to the first split beam, light 60a passes through cylindrical lenses 63, 64 prior to being split at beam 
	Liu, however, fails to disclose that the first and second split beams intersect at an angle of less than 60 degrees.
	Liu does disclose, however, that the first and second spit beams intersect at an angle φ (see Fig. 6 and the Liu abstract).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the intersection angle of Liu to be less than 60 degrees, the motivation being that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Setting the angle at less than 60 degrees will still allow for creation of the measurement volume needed for detection of the Doppler frequency induced by motion of the object (see Col. 4, lines 25-36) being measured so that the velocity can be calculated by the equation at the top of Column 3, this equation being dependent on the intersection angle.
	As for claim 18, as beam 60b is elliptical before it is split by beam splitter 65, it follows that the first and third beam diameters are equal, and the second and fourth beam diameters are equal.
	As for claim 19, Liu, discloses the claimed invention as set forth above regarding claim 17, but fails to disclose that the first and second split beams intersect at an angle of less than 20 degrees.
In re Aller, 105 USPQ 233.  Setting the angle at less than 20 degrees will still allow for creation of the measurement volume needed for detection of the Doppler frequency induced by motion of the object (see Col. 4, lines 25-36) being measured so that the velocity can be calculated by the equation at the top of Column 3, this equation being dependent on the intersection angle.
	As for claim 20, see Fig. 6 of Liu, which shows that the first and third beam diameters of beams 60c and 60d are parallel.
	As for claim 23, Liu discloses a processor, a memory, and instructions stored on the memory configured to cause the system to calculate a velocity of an object moving through the intersecting area (see Col. R, lines 25-32, which states, “The electrical signal is fed to a processing circuit 76 which includes a frequency discriminator such as a spectrum analyser, a frequency counter or a frequency tracker for analysing the electrical signal in order to obtain FD for each measuring control volume. The processing circuit 76 will also include a readout device such as a scope, a digital voltage meter, or the like for providing a velocity readout in each control volume.”  This velocity is determined using the equation found at the top of Column 3.).
As for claim 24, Liu discloses that the calculated velocity is in a direction orthogonal to the first and third beam diameters (see Col. 4, lines 13-15 – the detection volume V is located in 
	As for claim 25, Liu discloses the claimed invention as set forth above regarding claim 23, but fails to disclose that the object comprises a cord, wire, rod, or a flat sheet of paper or plastic.  However, the examiner notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ F.2d 1647 (1987).  Therefore, as Liu discloses the device for measuring the velocity of an object, Liu’s device is capable of measuring the velocity of the objects set forth by the instant claim.
Claims 4, 9-12, 14-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (4,537,503) in view of Ishida et al (“Three-dimensional imaging techniques for microvessels using multipoint laser Doppler velocimeter).
	As for claim 4, Liu discloses the claimed invention as set forth above regarding claim 1.  Liu, however, fails to disclose that the emitted laser beam comprises a fifth and sixth beam diameter, the fifth beam diameter being greater than the sixth beam diameter, and at least one of the fifth or sixth beam diameters are increased by passing the emitted laser beam through a cylindrical lens.
	Ishida (Fig. 1), in a device for performing laser Doppler velocimetry, discloses using a semiconductor laser diode (see light source LD in Fig. 1 along with the abstract) as the light source for the device.  While the specific beam profile of the laser diode is not disclosed by Ishida, the examiner takes Official notice as to the well known fact that a laser diode emits light with an elliptical light profile.  If this light source replaces the laser of Liu, the light would then 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the He-Ne light source of Liu with a semiconductor laser diode as taught by Ishida so as to have the emitted laser beam have an elliptical beam shape, the motivation being that having an elliptical input beam would simplify construction and operation of the device, as the cylindrical lenses of Liu would only be needed to further expand the already elliptical beam profile rather than converting a circular beam profile into an elliptical beam profile.  This would simplify operation of the Liu device.
Regarding claim 9, Liu (Fig. 6) discloses a laser interferometry system comprising a laser emitter 60 configured to emit a laser beam 60a; a beam splitter 65 configured to split the emitted laser beam into a first split beam 60d directed towards a deflector 68 and a second split beam 60c, wherein the first split beam comprises a first beam diameter and a second beam diameter, the first beam diameter being greater than the second beam diameter (light 60a passes through cylindrical lenses 63, 64 prior to being split at beam splitter 65; this will cause the first split beam to have a first beam diameter and a second beam diameter, the first beam diameter being greater than the second beam diameter due to the elliptical profile of the beam as per Col. 3, lines 63-67), and the second split beam comprises a third beam diameter and a fourth beam diameter, the third split beam diameter being greater than the fourth beam diameter (similarly to the first split beam, light 60a passes through cylindrical lenses 63, 64 prior to being split at beam splitter 65; this will cause the second split beam to have a first beam diameter and a second beam diameter, the first beam diameter being greater than the second beam diameter due to the elliptical profile of the beam as per Col. 3, lines 63-67); and the deflector 68 configured to 
	Liu, however, fails to disclose that the emitted laser beam comprises a fifth and sixth beam diameter, the fifth beam diameter being greater than the sixth beam diameter, and at least one of the fifth or sixth beam diameters are increased by passing the emitted laser beam through a cylindrical lens.
	Ishida (Fig. 1), in a device for performing laser Doppler velocimetry, discloses using a semiconductor laser diode (see light source LD in Fig. 1 along with the abstract) as the light source for the device.  While the specific beam profile of the laser diode is not disclosed by Ishida, the examiner takes Official notice as to the well known fact that a laser diode emits light with an elliptical light profile.  If this light source replaces the laser of Liu, the light would then pass through cylindrical lenses 63, 64, which would further elongate one of the beam diameters into an elongated elliptical beam (see Col. 3, lines 63-66).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the He-Ne light source of Liu with a semiconductor laser diode as taught by Ishida so as to have the emitted laser beam have an elliptical beam shape, the motivation being that having an elliptical input beam would simplify construction and operation of the device, as the cylindrical lenses of Liu would only be needed to further expand the already elliptical beam profile rather than converting a circular beam profile into an elliptical beam profile.  This would simplify operation of the Liu device.
As for claim 10, see Fig. 6 of Liu, which shows that the first and third beam diameters of beams 60c and 60d are parallel.

As for claim 12, the combined device discloses the claimed invention as set forth above regarding claim 9, but fails to disclose that the first and second split beams intersect at an angle of less than 60 degrees.
	Liu does disclose, however, that the first and second spit beams intersect at an angle φ (see Fig. 6 and the Liu abstract).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the intersection angle of the combined device to be less than 60 degrees, the motivation being that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Setting the angle at less than 60 degrees will still allow for creation of the measurement volume needed for detection of the Doppler frequency induced by motion of the object (see Col. 4, lines 25-36) being measured so that the velocity can be calculated by the equation at the top of Column 3, this equation being dependent on the intersection angle.
As for claim 14, Liu discloses a processor, a memory, and instructions stored on the memory configured to cause the system to calculate a velocity of an object moving through the intersecting area (see Col. R, lines 25-32, which states, “The electrical signal is fed to a processing circuit 76 which includes a frequency discriminator such as a spectrum analyser, a frequency counter or a frequency tracker for analysing the electrical signal in order to obtain FD for each measuring control volume. The processing circuit 76 will also include a readout device 
As for claim 15, Liu discloses that the calculated velocity is in a direction orthogonal to the first and third beam diameters (see Col. 4, lines 13-15 – the detection volume V is located in the cross-section of the motion of the object being measured, the velocity of this object therefore being measured).
	As for claim 16, the combined device discloses the claimed invention as set forth above regarding claim 14, but fails to disclose that the object comprises a cord, wire, rod, or a flat sheet of paper or plastic.  However, the examiner notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ F.2d 1647 (1987).  Therefore, as the combined device discloses the device for measuring the velocity of an object, that device is capable of measuring the velocity of the objects set forth by the instant claim.
As for claim 21, Liu discloses the claimed invention as set forth above regarding claim 17.  Liu, however, fails to disclose that the emitted laser beam comprises a fifth and sixth beam diameter, the fifth beam diameter being greater than the sixth beam diameter, and at least one of the fifth or sixth beam diameters are increased by passing the emitted laser beam through a cylindrical lens.
	Ishida (Fig. 1), in a device for performing laser Doppler velocimetry, discloses using a semiconductor laser diode (see light source LD in Fig. 1 along with the abstract) as the light source for the device.  While the specific beam profile of the laser diode is not disclosed by Ishida, the examiner takes Official notice as to the well known fact that a laser diode emits light 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the He-Ne light source of Liu with a semiconductor laser diode as taught by Ishida so as to have the emitted laser beam have an elliptical beam shape, the motivation being that having an elliptical input beam would simplify construction and operation of the device, as the cylindrical lenses of Liu would only be needed to further expand the already elliptical beam profile rather than converting a circular beam profile into an elliptical beam profile.  This would simplify operation of the Liu device.
Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (4,537,503) in view of Ishida (JPH0821849A).
	As for claims 5 and 22, Liu discloses the claimed invention as set forth above regarding claims 1 and 17, but fails to disclose that the first and third beam diameters are at least three times greater than the second and fourth beam diameters, respectively.
	Ishida, in a laser Doppler measurement system for a moving body (Figs. 1 and 2), discloses that light source 5 emits light that has its cross-section turned into an elongated, elliptical shape by lenses 12 and 13.  As shown in Fig. 2 and by paragraph 0018, this light can have a width, or first/third diameter, of 8 mm, and a length, or second/fourth diameter, of 2 mm.  This would make the first and third beam diameters be at least three times greater than the second and fourth beam diameters.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the cylindrical lenses of Liu to generate .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (4,537,503) in view of Ishida et al (“Three-dimensional imaging techniques for microvessels using multipoint laser Doppler velocimeter), hereinafter Ishida1, in view of Ishida (JPH0821849A), hereinafter Ishida2.
As for claim 13, the combined device of Liu and Ishida1 discloses the claimed invention as set forth above regarding claims 9, but fails to disclose that the first and third beam diameters are at least three times greater than the second and fourth beam diameters, respectively.
Ishida2, in a laser Doppler measurement system for a moving body (Figs. 1 and 2), discloses that light source 5 emits light that has its cross-section turned into an elongated, elliptical shape by lenses 12 and 13.  As shown in Fig. 2 and by paragraph 0018, this light can have a width, or first/third diameter, of 8 mm, and a length, or second/fourth diameter, of 2 mm.  This would make the first and third beam diameters be at least three times greater than the second and fourth beam diameters.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the cylindrical lenses the combined device of Liu and Ishida1 to generate an elliptical beam with a width of the first and third beam diameter that it at least three times larger than the second and fourth beam diameters as taught by Ishida2, the motivation being that elongating the beam profile causes the energy density of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2006/0066867 to Beausoleil and  US Pat. 6,088,102 to Manhart both disclose that semiconductor laser diodes emit beams with an elliptical profile.  Additionally, US Pat. 4,679,932 to Morishita et al. discloses an apparatus for measuring the moving velocity of an imaging object 10 with a semiconductor laser 13 (see Fig. 1); US 2010/0017166 to Moir discloses an interferometric velocity detector; US 2015/0331004 to Ghai et al. discloses a velocity interferometer for any reflector, and US 2019/0128916 to Ota et al. discloses a Doppler interferometer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        November 3, 2021